—Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered November 12, 1993, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the second degree and criminal possession of a weapon in the third degree and sentencing him to concurrent terms of 8⅓ years to life and 2⅓ to 7 years, respectively, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence on the conviction of criminal sale of a controlled substance in the second degree to a term of 5 years to life and otherwise affirmed.
We find the sentence excessive to the extent indicated. Concur—Rosenberger, J. P., Rubin, Kupferman and Williams, JJ.